HAWKINS, Presiding Judge.
The judgment of conviction was affirmed on March 22, 1939. Tex.Cr.App., 128 S.W.2d 51. Motion for rehearing was overruled May 17, 1939. Appellant made application to the Supreme Court of the United States for writ of certiorari to review the action of this Court. On November 13, 1939 the said Supreme Court of the United States denied the writ, 308 U.S. 608, 60 S.Ct. 170, 84 L.Ed.-, and certified its action to this Court whereupon the stay of execution order was revoked on January 6, 1940, and an alias mandate directed to be issued.
Later, upon motion for rehearing by appellant, the Supreme Court of the United States set aside its former order refusing the writ of certiorari, granted same, and reversed the judgment of this Court, and remanded said cause to this Court for further proceedings not inconsistent with the opinion of said Supreme Court of the United States. 60 S.Ct. 706, 84 L.Ed. —.
Therefore, in compliance with said opinion this cause is remanded to the trial court for further proceeding in said cause, as may be consistent with the opinion of the Supreme Court of the United States.
Accompanying this order, and as a part thereof, is a certified copy of the mandate from the Supreme Court of the United States, now on file as a part of the record in said cause.